335 F.3d 833
Ginny V. WHITE; Jimmie D. White, Plaintiffs-Appellees,v.FORD MOTOR COMPANY, a Delaware Corporation, Defendant-Appellant, andOrscheln Company, a Missouri Corporation, Defendant.
No. 99-15185.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted May 1, 2000.
Filed December 3, 2002.
Amended July 3, 2003.

Andrew L. Frey (argued), Mayer, Brown & Platt, New York, NY. On the brief were Evan M. Tager, Miriam R. Nemetz, Mayer, Brown, Rowe, & Maw, LLP, Washington, DC, W. Chris Wicker, Woodburn & Wedge, Reno, NV, for defendants-appellants.
Shanin Specter (argued), Kline & Specter, P.C., Philadelphia, PA, Don Nomura, Laxalt & Nomura, LTD., Reno, NV, for the plaintiffs-appellees.
Appeal from the United States District Court for the District of Nevada; David Warner Hagen, District Judge, Presiding. D.C. No. CV-95-00279-DWH.
Before: WOOD,1 KLEINFELD, and GRABER, Circuit Judges.

ORDER

1
The majority opinion filed on December 3, 2002, is amended as follows.


2
At page 18, lines 19-21 of the slip opinion, delete the sentence "We need not decide whether the district court abused its discretion in allowing the opinion into evidence in this case, because we reverse on other grounds." Also, delete footnote 26, referred to at the end of that sentence. Substitute the sentence, "Nevertheless, we cannot say that the district judge abused his discretion in allowing the opinion into evidence in this case."


3
With these amendments, the petition for rehearing is denied. No further petitions for rehearing may be filed.



Notes:


1
 The Honorable Harlington Wood, Jr., Senior Judge for the Seventh Circuit, sitting by designation